Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-14 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/11/21 has been entered.
Response to Arguments
Applicant’s arguments filed 2/11/21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically amendments to the claims substantially change the scope of the claimed subject matter and necessitate new grounds of rejection.
Rejections for similar independent and dependent claims are revised and/or maintained accordingly.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 1, 12, 13 rejected under 35 U.S.C. 103 as being unpatentable over Takano et al. (US 2016/0353416) in view of Amoozadeh et al. (Platoon management with cooperative adaptive cruise control enabled by VANET (March 2015)) in view of Morita (US Patent 9,788,287).
For claim 1, Takano teaches: A method performed by a first terminal in a wireless communication system (see at least 0212-0218 and fig. 1, 8, a terminal may be located in a D2D enabled network), the method comprising:
receiving group resource pool information including information of a plurality of sub-pools which is allocated to each of terminals of a terminal group (see at least 0835-0839 and fig. 33, a terminal 200 may determine a number of terminals to perform D2D communications, and notify a terminal 300 of resource information to use for D2D communications; 0838-0839, multiple resource pools may be notified i.e. a plurality of sub-pools.  Also see 0838-0839, the number of terminals used to determine selected pool(s) may be the terminals which requested the D2D radio resources, comprising a terminal group for which the aforementioned resource pools have been selected/allocated, thus the resources allocated and notified by the terminal 200 comprise resources for terminals in the group);
selecting at least one of the sub-pools to be used by the first terminal from a group resource pool based on the group resource pool information (see at least 0835-0839 and fig. 33, the terminal may use (select) at least one pool of the indicated resource pool(s)); and
transmitting a signal to at least one terminal belonging to the terminal group via the at least one of the sub-pools (see at least 0839 and fig. 33, the terminal may use (select) the at least one pool for D2D (see at least 0003, D2D terminals may transmit/receive with other D2D terminals)).
Takano further teaches terminals may be adapted to vehicle systems (see at least 0946, terminals may be implemented in cars) but not explicitly: wherein the terminals of the terminal group form a platoon.  Amoozadeh from an analogous art teaches vehicles may communicate with each other in a wireless platoon network (see at least Abstract, section 1-2 and fig. 2, vehicles may be formed into a platoon group and exchange wireless communications amongst each other e.g. as a V2V network).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Amoozadeh to the system of Takano, so the terminals comprise vehicles wireless communicating with each other in a platoon group e.g. V2V network, as suggested by Amoozadeh.  The motivation would have been to enhance vehicle communication by adapting D2D network resource pools to vehicular platoon networks (Amoozadeh section 1-2).
Takano does not explicitly teach: determining whether each of the terminals joins the terminal group based on a signaling of each of the terminals.  Morita from an analogous art teaches a terminal may determine D2D group terminals based on discovery signaling from each terminal (see at least col. 14 line 35-55 and fig. 13, UE 100-3 may receive discover response messages (S402) from other UEs to determine the number of UEs constituting the D2D group, thus receiving signaling from each terminal to determine they are in the group).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Morita to the system of Takano and Amoozadeh, so the first terminal may receive discovery response signaling from each of the group terminals to discover/determine they are in (joined) the group, as suggested by Morita.  The motivation would have been to enhance terminal functionality and communications by dynamically identifying all group terminals for power control and network updating (Morita col. 14 line 35-65 and fig. 13).
For claim 12, Takano, Amoozadeh, Morita teach claim 1, Amoozadeh further teaches: wherein the first terminal moves together with the terminal group by forming a platoon by transmitting and receiving the signal (see at least Abstract, section 1-2 and fig. 2, vehicles may be formed into a platoon group (shown moving together) and exchange wireless communications amongst each other e.g. as a V2V network).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Amoozadeh to the system of claim 1, so the first terminal moves with the other terminals communicating with each other in a platoon group e.g. V2V network, as suggested by Amoozadeh.  The motivation would have been to enhance vehicle communication by adapting D2D network resource pools to vehicular platoon networks (Amoozadeh section 1-2).
	Claim 13 recites an apparatus substantially similar to the method of claim 1 and is rejected under similar reasoning.

Claim 2, 7, 14 rejected under 35 U.S.C. 103 as being unpatentable over Takano et al. (US 2016/0353416) in view of Amoozadeh et al. (Platoon management with cooperative adaptive cruise control enabled by VANET (March 2015)) in view of Morita (US Patent 9,788,287) in view of Oh et al. (US 2016/0249297).
wherein the group resource pool corresponds to a plurality of sub-pools on which time division multiplexing (TDM) is performed.  Oh from an analogous art teaches TDM may be applied to D2D resources (see at least 0011, 0051-0052 and fig. 2, D2D resources may be implemented in TDM).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Oh to the system of claim 1, so the D2D pool resources are time based TDM, as suggested by Oh.  The motivation would have been to enhance device communications by adapting a well known TDM transmission scheme (Oh 0051-0052).
For claim 7, Takano, Amoozadeh, Morita, Oh teach claim 2, Oh further teaches: wherein the at least one of the sub-pools to be used by the first terminal is selected based on a physical location of the first terminal in the terminal group (see at least 0122, a UE may select D2D transmission resources based on its determined distance from the base station being more or less than a point, thus based on location).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Oh to the system of claim 2, so the terminal selects a resource from the pool based on its location e.g. distance from a BS, as suggested by Oh.  The motivation would have been to enhance D2D resource selection by utilizing specific resources to avoid interference (Oh Abstract, 0122-0123).
Claim 14 recites an apparatus substantially similar to the method of claim 2 and is rejected under similar reasoning.

Claim 3, 4 rejected under 35 U.S.C. 103 as being unpatentable over Takano et al. (US 2016/0353416) in view of Amoozadeh et al. (Platoon management with cooperative adaptive cruise control enabled by VANET (March 2015)) in view of Morita (US Patent 9,788,287) in view of Wang et al. (US 2016/0302252).
(see at least 0010, a representative (leader) terminal may notify other terminals of D2D resources) but not explicitly: wherein the group resource pool information is periodically signaled by a leader terminal of the terminal group.  Wang from an analogous art teaches a terminal may periodically send resource information (see at least 0029, the UE may periodically broadcast resource pool configuration to other terminals).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Wang to the system of claim 1, so the leader/representative terminal transmits the resource pool information periodically, as suggested by Wang.  The motivation would have been to enhance resource management by constantly sending updated D2D resource configuration (Wang 0029).
For claim 4, Takano, Amoozadeh, Morita, Wang teach claim 3, Wang further teaches: wherein a period of the periodically signaled group resource pool information is longer than a message transmission period within the terminal group (see at least 0029, the UE may periodically broadcast resource pool configuration to other terminals with a long period e.g. 200ms to a few seconds, thus longer than a resource block or a subframe structure e.g. Takano fig. 3).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Wang to the system of claim 3, so the resource pool information is sent periodically at timings longer than a transmission period e.g. subframe period, as suggested by Wang.  The motivation would have been to enhance resource management by constantly sending updated D2D resource configuration with efficient frequency (Wang 0029).

Claim 5, 6 rejected under 35 U.S.C. 103 as being unpatentable over Takano et al. (US 2016/0353416) in view of Amoozadeh et al. (Platoon management with cooperative adaptive cruise .
For claim 5, Takano, Amoozadeh, Morita teach claim 1, but not explicitly: further comprising transmitting, by the first terminal, a joining request to the terminal group.  Niu from an analogous art teaches a terminal may request to join a D2D group (see at least 0043, a D2D cluster (group) coordinator terminal may receive join requests from UEs to join the cluster).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Niu to the system of claim 1, so the terminal may send a request to join the D2D group, as suggested by Niu.  The motivation would have been to enhance D2D by allowing devices to communicate to join the D2D network as necessary.
For claim 6, Takano, Amoozadeh, Morita, Niu teach claim 5, Takano, Niu further teaches: wherein the group resource pool information is transmitted by a terminal, which has received the joining request, in response to the joining request (see at least 0026, a D2D coordinator terminal may allocate resources to members in the cluster (also see 0055); Takano 0835, resource pool may be determined based on number of terminals to perform D2D).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Niu to the system of claim 5, so a terminal may receive the resource pool information when joining the D2D group e.g. based on coordinator determining resource pool from number of configured/joined D2D terminals (as suggested by Takano), as suggested by Niu.  The motivation would have been to enhance D2D by allowing devices to join and receive D2D communication resources (Niu 0043, 0026).

Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Takano et al. (US 2016/0353416) in view of Amoozadeh et al. (Platoon management with cooperative adaptive cruise .
For claim 8, Takano, Amoozadeh, Morita, Oh teach claim 7, but not explicitly: wherein information on the at least one of the sub-pools is periodically signaled to terminals belonging to a group.  Ye from an analogous art teaches a terminal may periodically transmit indication of used resources (see at least 0041, a D2D UE may periodically broadcast a signal informing other UEs that a specific resource it is currently using is used/claimed).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Ye to the system of claim 7, so the terminal may periodically send out an indication that it is using the selected resource sub-pool, as suggested by Ye.  The motivation would have been to enhance D2D resource usage by informing other terminals the selected resource is claimed and unavailable (Ye 0041).

Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over Takano et al. (US 2016/0353416) in view of Amoozadeh et al. (Platoon management with cooperative adaptive cruise control enabled by VANET (March 2015)) in view of Morita (US Patent 9,788,287) in view of Oh et al. (US 2016/0249297) in view of Zhao et al. (US 2015/0215903).
For claim 11, Takano, Amoozadeh, Morita, Oh teach claim 2, but not explicitly: wherein the at least one of the sub-pools to be used by the first terminal corresponds to a sub-pool of which a lowest energy is measured in the group resource pool.  Zhao from an analogous art teaches a terminal may select a resource with lowest energy (see at least 0279, a WTRU may select and use the resource with the lowest measured energy level among the resources).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Zhao to the system of claim 2, so the terminal may measure and select the resource sub-pool with a (Zhao 0279).
Allowable Subject Matter
Claim 9, 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
For claim 9 the prior art fails to teach/suggest: wherein, based on the signaling of the periodically signaled information being failed during a predetermined time period, a leaving of the first terminal is determined at the at least one terminal.  The closest prior art Chatterjee et al. (US 2017/0280482) discloses a terminal determining another terminal has left when not receiving a discovery PDU for a predetermined number of periods (0036) but not determining a first terminal has left a group based on not receiving information on a resource sub-pool of the first terminal within a time period.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kim et al. (US 2016/0295565) discloses a method and apparatus for allocating resources for performing device-to-device communication in wireless communication system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Siren Wei/
Patent Examiner
Art Unit 2467